DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
In the response, claims 1, 3, 5, 6, 9, 12, 13, 14, 15, 19 and 23 were amended. Claims 24-27 were newly added. 

Claim Objections
Claim 1 is objected to for the following reasons:
The limitation “a liquid region for receiving the liquid to be suctioned away” raises an issue of whether this liquid refers to the same liquid as recited in the preamble (i.e., “A replacement insert for an ophthalmological medical device for aspiration of a liquid…”). As best understood, “the liquid to be suctioned away” is intended to be the same as the liquid recited in the preamble.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 23 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the pneumatic negative pressure in the negative pressure region is transferred by the flexible membrane to a hydraulic negative pressure in the liquid region, and the hydraulic negative pressure causes liquid to be aspirated into the liquid region” appears to recite a method step within the apparatus claim. MPEP 2173.05(p) instructs that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Further regarding claim 1, the limitation “wherein the flexible membrane is configured to vary the volume of the liquid region between zero and a maximum capacity of the liquid region that is greater than 20 milliliters” is unclear because it cannot be determined whether the claim is intending to recite that the flexible membrane can vary the volume of the liquid region from a minimum capacity of 0 milliliters to a maximum capacity of at least 20 milliliters, or whether the flexible membrane can vary the volume of the liquid region to have any volume between 0 and greater than 20 milliliters (but not necessarily 0 milliliters). 
Examiner suggests an amendment to recite a configuration of the liquid region having a minimum capacity of zero milliliters, and a configuration in which the liquid region has a maximum capacity greater than 20 milliliters, and the flexible membrane can vary the volume of the liquid region from its minimum capacity to its maximum capacity. For the purpose of examination, the claim will be interpreted as described above.
Regarding claims 12 and 23, the limitation “wherein the flexible membrane is configured to vary the volume of the liquid region between zero and a maximum capacity of the liquid region that is greater than 20 milliliters” is rejected for the same reason described above.

Allowable Subject Matter
According to Examiner’s interpretation of the claims, the closest prior art does not appear to disclose or render obvious the claimed invention.
The closest prior is Farra et al (U.S. Pat. 5,746,719, hereinafter “Farra”). 
Regarding claim 1, this reference fails to disclose or render obvious that a flexible membrane 249 hermetically separates a liquid region 38 and the negative pressure region 34. Rather, to the extent that the liquid region 38 is hermetically separated from the negative pressure region 34, this configuration is fulfilled by the pump 36, not the flexible membrane 249.
Further, to the extent that a flow passage 261 of Farra could be interpreted to correspond to the claimed “liquid region” and the element 377 of Farra could be interpreted to correspond to the claimed “negative pressure region”, and the diaphragm 249 could be interpreted to correspond to the claimed “flexible membrane”, the diaphragm 249 is not configured to transfer pneumatic negative pressure in the negative pressure region to a hydraulic negative pressure in the liquid region, the hydraulic negative pressure causing liquid to be aspirated in the liquid region. The diaphragm 249 is merely a pressure transducer that responds to pressure changes on the negative pressure side of the pump; it does not appear to transfer pressure to the liquid region (and to the extent that a small amount of pressure might be induced by the diaphragm to the liquid region via the pump, there is no evidence that this pressure would expectedly cause liquid to be aspirated in the liquid region).
Further, Farra does not appear to disclose that the flexible membrane can vary the volume of the liquid region between zero and a maximum capacity of the liquid region that is greater than 20 milliliters, according to Examiner’s best understanding of this limitation (described above in the section 112 rejection).

Response to Arguments
Applicant's arguments filed in Remarks on 10/27/2022 have been fully considered.
Where persuasive, the rejection(s) and objection(s) have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/04/2022